Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 29, 2019

                                      No. 04-19-00069-CV

             IN RE ESTATE OF JOHN WILLIAM MUELLER, DECEASED,

                        From the County Court, Atascosa County, Texas
                                     Trial Court No. 7702
                           Honorable Susan D. Reed, Judge Presiding


                                         ORDER
        On March 20, 2019, we issued a show cause order instructing appellant to provide written
proof of payment to the court reporter who is responsible for preparing the reporter’s record.
Appellant timely responded with satisfactory proof of payment. Accordingly, it is ORDERED
that the reporter’s record is due to be filed in this court within thirty (30) days from the date of
this order.

                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of March, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court